United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20690
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CRUZ JOEL GARCIA, JR.,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-88-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Cruz Joel Garcia, Jr., appeals his guilty-plea conviction

for possession of a firearm by a convicted felon in violation of

18 U.S.C. § 922(g)(1).

     Garcia contends that § 922(g)(1) is unconstitutional on its

face because it does not require a substantial effect on

interstate or foreign commerce.   Alternatively, he contends that

the factual basis for his plea was insufficient because the mere

movement of a firearm from one state or country to another at

some undetermined time in the past does not constitute a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20690
                                -2-

substantial effect on interstate or foreign commerce.   Garcia

raises these arguments solely to preserve them for possible

Supreme Court review.   As he acknowledges, they are foreclosed by

existing Fifth Circuit precedent.   See United States v. Guidry,

406 F.3d 314, 318-19 (5th Cir.), cert. denied, 126 S. Ct. 190

(2005); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001).

     AFFIRMED.